UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-7057


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

KYHEIM DELANGO TUCKER, a/k/a Paso,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
Chief District Judge. (4:09-cr-00081-RBS-FBS-11; 4:13-cv-00033-
RBS)


Submitted:   August 29, 2013                 Decided:   September 4, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Kyheim Delango Tucker, Appellant Pro Se.    Eric Matthew Hurt,
Lisa Rae McKeel, Brian James Samuels, Howard Jacob Zlotnick,
Assistant United States Attorneys, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kyheim Delango Tucker, a federal prisoner, seeks to

appeal the district court’s order dismissing as untimely his

28 U.S.C.A. § 2255 (West Supp. 2013) motion.        In a civil case in

which the United States or its officer or agency is a party, the

notice of appeal must be filed no more than sixty days after the

entry of the district court’s final judgment or order, Fed. R.

App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).

           The district court’s order was entered on the docket

on April 19, 2013.      The notice of appeal was filed on June 22,

2013, * after the expiration of the sixty-day appeal period but

within the thirty-day excusable neglect period.         In the notice

of appeal, Tucker acknowledges that his appeal is untimely but

requests   that   the   notice   be   “grant[ed]”    because   he   was

experiencing money “problems” and awaiting a determination by

prison authorities as to whether he qualified as indigent and

eligible to receive postage to mail the notice to the court.



     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).



                                  2
            We    liberally      construe         Tucker’s        statements       as

requesting an extension of the appeal period under Fed. R. App.

P.   4(a)(5).     Washington     v.   Bumgarner,         882    F.2d    899,   900–01

(4th Cir.    1989);    Myers    v.    Stephenson,         748     F.2d    202,     204

(4th Cir. 1984).       Because the district court has not ruled on

the request for extension, we remand the case to the district

court for the limited purpose of determining whether Tucker has

demonstrated     excusable     neglect       or   good    cause    warranting      an

extension   of   the   sixty-day      appeal      period.         The    record,   as

supplemented, will then be returned to this court for further

consideration.



                                                                           REMANDED




                                         3